Case: 3:13-cv-00115-WHR Doc #: 1172 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 45047




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

HOBART CORPORATION, et al.,                  :      Case No. 3:13-cv-115
                                             :
                      Plaintiffs,            :      JUDGE WALTER H. RICE
                                             :
               v.                            :
                                             :
THE DAYTON POWER AND LIGHT                   :
COMPANY, et al.,                             :
                                             :
                      Defendants.            :

                                            ORDER

       This matter having come before the Court on the Joint Motion for Approval of South

Dayton Dump 2013 ASAOC Settlement Agreement between Plaintiffs1 and remaining

Defendants2 (together the “Parties”) (“Motion”), and any response thereto, it is hereby

                                      ORDERED THAT:

       1)      The Motion is GRANTED.

       2)      The South Dayton Dump 2013 ASAOC Settlement Agreement (“Settlement

Agreement”), attached to the Motion as Exhibit A, is APPROVED, and the terms and conditions

of the Settlement Agreement are hereby incorporated by reference into this Order as if fully

restated herein.




1
 Plaintiffs are Hobart Corporation, NCR Corporation and ZF Active Safety US Inc. (formerly
known as Kelsey-Hayes Company).
2
 Remaining Defendants are The Dayton Power And Light Company, Bridgestone Americas Tire
Operations, LLC (also erroneously named as Bridgestone/Firestone, Inc.), Valley Asphalt
Corporation, ConAgra Grocery Products Company, LLC, Ohio Newspapers, Inc. (formerly
known as Cox Media Group Ohio, Inc.), Pharmacia LLC, Waste Management of Ohio, Inc., and
The Sherwin Williams Company.
Case: 3:13-cv-00115-WHR Doc #: 1172 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 45048




         3)       Subject to the Settlement Agreement, all claims asserted, to be asserted, or which

could be asserted among and between the Parties in this case (whether by cross-claim or

otherwise) or by any other person or entity (except the United States and the State of Ohio) for

Response Costs (as defined in the Settlement Agreement) arising under or issuing from the

Administrative Settlement Agreement and Order on Consent on or about April 5, 2013 (“2013

ASAOC”) for the South Dayton Dump and Landfill Site located at 1975 Dryden Road (also

known as Springboro Pike) in Moraine, Ohio under Sections 106, 107 or 113 of CERCLA and/or

any other federal, state or local statute, regulation, rule, ordinance, law or common law, as the

same may be amended or superseded, are hereby barred, permanently enjoined, dismissed with

prejudice, satisfied and are otherwise unenforceable in this case or in any other proceeding.

         4)       Pursuant to the authority contained in Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375 (1994), this Court hereby retains jurisdiction and shall retain jurisdiction

after entry of final judgment in this case to enforce the terms and conditions of the Settlement

Agreement.




                                                                                      (tp - per Judge Rice authorization
Dated:        09-08-2020                        _________________________________
                                                                              after his review)
                                                JUDGE WALTER H. RICE
                                                UNITED STATES DISTRICT JUDGE
